


110 HR 2180 IH: For the relief of Adela and Darryl

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 2180
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Ms. Carson introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Adela and Darryl
		  Bailor.
	
	
		1.Compensation of certain
			 losses
			(a)PaymentThe Secretary of the Treasury shall pay,
			 not later than 18 months after the date of the enactment of this Act, out of
			 funds not otherwise appropriated, to Adela and Darryl Bailor the amount
			 determined by the chief judge of the United States Court of Federal
			 Claims.
			(b)SettlementThe
			 payment of this sum shall be in full settlement of all claims of Adela and
			 Darryl Bailor arising from an incident on May 9, 1991, that is the subject of
			 Case No. 94–2660 in the United States Court of Appeals for the 7th
			 Circuit.
			(c)No inference of
			 liabilityNothing in this Act shall be construed as an inference
			 of liability on the part of the United States.
			(d)LimitationNo
			 person shall have any claim on the amount described in this section, whether
			 contractual, equitable or statutory, except for reasonable attorneys fees and
			 expenses that do not exceed 10 percent of the amount paid under subsection
			 (a).
			
